Case 8:20-cv-01434-GW-DFM Document 32 Filed 10/27/20 Page 1 of 1 Page ID #:112
                                                                                   JS-6
1                            UNITED STATES DISTRICT COURT
2                           CENTRAL DISTRICT OF CALIFORNIA

3
4    MAGNACROSS LLC,

5                        Plaintiff,
6                                                   Case No. SACV 20-1434-GW-DFMx
           v.
7
8    ATEN TECHNOLOGY, INC. d/b/a                    ORDER ON JOINT
     IOGEAR,                                        STIPULATION OF DISMISSAL
9
10
                         Defendant.
11
12
13
14           The parties have agreed to the terms set forth in the Stipulation for Dismissal

15    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Being so advised, the

16    Court hereby finds that the request should be GRANTED.

17         IT IS SO ORDERED.

18
19    Date: October 27, 2020

20
21                                           HON. GEORGE H. WU,
22                                           U.S. DISTRICT JUDGE

23
24
25
26
27
28
     Case No. 8:20-cv-01434-GW-DFM              1
